Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered September 27, 2012, convicting him of manslaughter in the second degree and vehicular assault in the second degree, upon his plea of guilty, *697and sentencing him to concurrent indeterminate terms of imprisonment of 3 to 9 years on the conviction of manslaughter in the second degree and 1 to 3 years on the conviction of vehicular assault in the second degree.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed on the conviction of manslaughter in the second degree from an indeterminate term of imprisonment of 3 to 9 years to an indeterminate term of imprisonment of 2 to 6 years; as so modified, the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s application for youthful offender status, given the lack of mitigating circumstances bearing directly on the manner in which the crime was committed, and the defendant’s reckless conduct, which caused death and serious physical injury to other persons (see People v Driggs, 24 AD3d 888 [2005]; People v Symons, 262 AD2d 872 [1999]). However, in view of the defendant’s young age, his physical condition, his lack of any juvenile or criminal record, and the recommendations in the presentence report, we find that the sentence imposed was excessive to the extent indicated (see People v Green, 110 AD3d 825 [2013]; People v Bruce L., 44 AD3d 688 [2007]; People v Keenan, 130 AD2d 592 [1987]). Mastro, J.E, Balkin, Leventhal and Chambers, JJ., concur.